Citation Nr: 9919587	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-28 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1969.  This matter came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for an 
evaluation in excess of 10 percent for PTSD.  Pursuant to an 
Order of the United States Court of Appeals for Veterans 
Claims (Court), the Board remanded the case to the RO in 
December 1998 for appropriate development.  Subsequent to 
that development, the RO granted a 50 percent evaluation for 
the veteran's PTSD.  The veteran disagreed with that 
evaluation.  In light of the foregoing, the case is again 
properly before the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.  

2.  The veteran's PTSD currently is manifested by symptoms 
such as extreme anxiety, panic attacks, and depression, 
rendering him demonstrably unable to obtain or retain 
employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. §§ 4.125-4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 50 percent for PTSD is 
"well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  

In October 1995, the veteran requested an evaluation in 
excess of 10 percent for PTSD, claiming that the condition 
had increased in severity.  Although the RO initially denied 
the veteran's request, subsequent to the Board's December 
1998 remand, the veteran's disability rating was increased to 
50 percent.  The veteran contends that the current 50 percent 
evaluation does not accurately reflect the severity of his 
disability.  The Board agrees.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.

The veteran's PTSD is rated as 50 percent disabling under 
Diagnostic Code 9411. 38 C.F.R. §§ 4.130, Diagnostic Code 
9411 (1998).  By regulatory amendment effective November 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating psychiatric disorders, as defined in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  The 
Board notes that the veteran was rated under the earlier 
criteria at the inception of his most recent claim.  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the Board is generally required to review both 
the pre- and post-November 7, 1996, rating criteria to 
determine the proper evaluation for the veteran's disability 
due to PTSD.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  Nonetheless, since the Board finds that the 
veteran's PTSD warrants a 100 percent evaluation under the 
former criteria, a discussion concerning the application of 
the new criteria would be moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Historically, the veteran has received minimal ongoing 
psychiatric treatment through the VA.  He takes no 
medication.  He underwent a one week hospitalization for 
evaluation of PTSD in 1989.  In connection with his current 
claim, he was afforded several psychiatric evaluations, all 
of which indicated that the veteran has maintained an 
isolated, antisocial existence for many years.  He has 
reported that he lives deep in the woods in a trailer, that 
he keeps to himself and that he is unable to tolerate the 
presence of others.  He has reported that he has been unable 
to hold a job for more than a couple of months because of an 
inability to deal with pressure.  He is unable to deal with 
other people for any appreciable length of time.  These 
problems have been directly linked, by uncontroverted medical 
opinions, to his PTSD.  

During a VA psychiatric evaluation in November 1995, the 
veteran reported that he isolated himself in order to 
minimize external stress and pressure.  He added that when he 
did encounter others or take on tasks, he was often unable to 
concentrate because he was continually bothered by a voice 
inside his head.  The veteran reported that his daily routine 
consisted of getting up, going into a nearby town and having 
coffee with a friend, returning to his trailer and sleeping 
for most of the day.  He also stated that he visited his 
mother approximately once every two weeks.  The veteran 
reported that he was plagued by intrusive memories of his 
Vietnam combat experiences.  He reported feeling extreme 
hatred and anger, particularly towards military officers.  He 
explained that he believed that his officers had placed him 
at risk unnecessarily in the war by sending him into unsafe 
situations for which he had not been properly prepared.  The 
veteran stated that he was only comfortable alone in the 
woods.  The veteran reported that he had held a number of 
labor type jobs following his return from service.  He 
obtained his GED and then attended college for awhile.  He 
could not complete college because he felt too much pressure 
with both school and work.  The veteran married and then 
divorced.  He has one adult son.  

It was noted that the veteran's manifestations of PTSD, 
including feelings of anger, worry, fatigue, sleeplessness, 
depression, and lack of energy and interest, were intensified 
with stress and pressure.  During the examination, the 
veteran appeared uncomfortable and anxious.  He constantly 
removed and replaced the hat he was wearing.  His eye contact 
was fair.  His mood was described as tense and depressed.  
His affect was blunted but appropriate.  There was some 
looseness of association but no flight of ideas.  His 
thinking was logical and coherent.  His abstract thinking was 
concrete but there was no impairment of concentration 
present.  His memory, impulse control and judgment appeared 
intact.  The diagnosis was post-traumatic stress disorder, 
chronic, and episodic paranoid schizophrenic disorder.  The 
examiner opined that the veteran coped with his psychiatric 
problems by withdrawing from any external pressure and 
stressors.  He noted that the veteran was able to function as 
long as he maintained that lifestyle.  The examiner further 
stated that the veteran would likely become symptomatic if he 
were exposed to any stress and that the veteran was incapable 
of obtaining and sustaining employment either at the time of 
the examination or in the foreseeable future.  The examiner 
cited the veteran's increased arousal, restricted affect, 
detachment from others, exaggerated startle response, and 
difficulty concentrating as persistent manifestations of 
PTSD.  He also opined that the veteran would be resistant to 
treatment.  

Also in November 1995, the veteran underwent psychiatric 
evaluation performed by Eugene C. Oliveto, M.D., for purposes 
of evaluating the veteran's claim for an increased 
evaluation.  The veteran described the history noted in the 
aforementioned VA evaluation.  Mental status examination 
revealed that the veteran was basically well-groomed.  He was 
initially irritated, defensive and offensive, but he 
gradually became comfortable with the examiner.  The veteran 
was somewhat slow in the production of ideas.  He reported 
that intrusive thoughts and images of Vietnam were routinely 
present and were increased with stress.  He was fully 
oriented but his insight and judgment were questionable.  The 
diagnoses included major depressive disorder, unipolar, 
recurrent type, with episodic delusional thinking and 
auditory hallucinations; rule out chronic paranoid 
schizophrenia, and PTSD, chronic.  The veteran's Global 
Assessment of Functioning (GAF) score was 50 to 55.  The 
examiner opined that the veteran's symptoms would improve 
with treatment.  

Following the Board's December 1998 remand, the veteran 
underwent VA psychiatric examination in an attempt to 
differentiate between symptomatology attributable to 
nonservice-connected psychiatric problems and PTSD.  That 
examination, conducted in January 1999, was performed by an 
examiner who reviewed the veteran's medical records.  The 
veteran reported that he was still experiencing panic attacks 
due to being frustrated, but that he was trying to be more 
relaxed.  He was laid off from his job.  He described a 
negative voice which he heard since he returned from Vietnam 
and while under stress.  He reported that he has gotten 
violent on the job and that he would react adversely to 
stress and the presence of others.  Although a low IQ was 
noted, the examiner specifically found that the job 
difficulty described by the veteran was a result of PTSD 
symptoms.  The veteran was still living in a trailer in the 
woods.  He liked this arrangement because it was not 
demanding.  The veteran asserted that he avoided movies and 
the smell of rotten flesh.  He reported that he had suicidal 
thoughts without a plan.  He reported that he drank several 
beers per day.  The examiner stated that the veteran's 
symptoms were not those of major depression.  

Mental status evaluation revealed the veteran to be unkempt 
and untidy.  He was fully oriented.  It was felt that IQ test 
results were slightly below average secondary to stress.  His 
insight was fair, his judgment was good and his affect was 
anxious.  The examiner commented that the veteran did not 
really hear classic, schizophrenia-type voices as originally 
suggested in 1995.  The examiner specifically explained that 
she felt the veteran's panic state, directly related to PTSD, 
precluded him from employment.  The diagnosis was PTSD, 
current stressors were considered moderate to severe and 
included a need to isolate in a mobile home in the woods by 
himself and to work only seasonal work of an isolated nature.  
The veteran's GAF was 35, and was considered to cause a major 
impairment in such areas as work, family or mood.  

Prior to November 7, 1996, a condition such as PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  Under this formula, a 50 percent 
evaluation would be appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).

A 70 percent evaluation would be warranted for psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment and the ability to establish or maintain effective 
or favorable relationships with people is severely impaired.  
A 100 percent evaluation required virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  Id.  The 100 
percent evaluation may be assigned under the above rating 
criteria as long as the veteran meets one of three listed 
criteria: total isolation, gross repudiation of reality, or 
unemployability. See 38 C.F.R. § 4.132, Diagnostic Code 9411;  
Johnson v. Brown, 7 Vet. App. 95, 96 (1994);  see also 38 
C.F.R. § 4.21.

As noted above, the RO assigned the veteran a 50 percent 
evaluation for PTSD.  The Board has thoroughly reviewed the 
evidence of record, as summarized above, and finds that the 
criteria for assignment of a 100 percent schedular evaluation 
for PTSD is warranted under the rating criteria in effect 
prior to November 1996.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996);  Johnson, 7 Vet. 
App. at 96; see also Karnas, 1 Vet. App. at 312-313.  
Initially, the Board notes that both the 1995 examination 
reports and the more recent medical evidence of record reveal 
that the veteran's PTSD has rendered him demonstrably unable 
to obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996);  Johnson, 7 Vet. App. at 96.  
Further, the medical evidence indicates that the veteran's 
PTSD has been and continues to be severe, and, which is 
reflected in low GAF scores.  Under the Diagnostic Criteria 
from DSM-IV, a score of 35 is appropriate where behavior is 
manifested by some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 47 (1996) (emphasis added).  The Board 
finds this GAF score to be consistent with the veteran's long 
term limited functioning as reflected in the clinical 
findings and descriptions of his behavior and lifestyle as 
noted in the examination reports.  

Overall, the veteran has demonstrated psychoneurotic 
symptomatology that includes aggressive behavior, extreme 
anxiety and a preference for isolation in the community.  His 
severe problems with depression, concentration, and anger, 
and the resulting decreased ability to perform even the most 
basic activities of social and occupational functioning on a 
sustained basis, have been demonstrated during his 
evaluations.  This behavior is consistent with his GAF score 
of 35, the findings on mental status examinations and his 
description of his daily coping problems.  It is noted that 
both VA examiners were in agreement regarding his inability 
to work as a result of PTSD manifestations.  The Board finds 
the evidence of inability to obtain or sustain gainful 
employment to be uncontroverted.  

In conclusion, after a review of all the evidence of record, 
it is the Board's judgment that the veteran's PTSD warrants a 
100 percent evaluation, under the regulations in effect prior 
to November 1996.

Inasmuch as the above decision results in an award of the 
maximum benefit available, analysis of the claim under the 
current rating criteria for PTSD or consideration of the 
provisions providing for assignment of an extra-schedular 
evaluation, is unnecessary.  See 38 C.F.R. §§ 3.321(b)(1); 
4.125- 4.130 (1998).


ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the provisions governing the award of 
monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

